                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  ACE FIRE UNDERWRITERS
  COMPANY and ACE PROPERTY &                       CV 19-181-M-DLC-KLD
  CASUALTY INSURANCE
  COMPANY,
                                                    ORDER
                      Plaintiffs,

  vs.

  NANCY GIBSON, AS RECEIVER
  FOR ROBINSON INSULATION
  COMPANY; MOTORISTS
  COMMERCIAL MUTUAL
  INSURANCE COMPANY; and
  AMERICAN STATES INSURANCE
  COMPANY,

                      Defendants.

        Defendant American States Insurance Company moves for the admission of

Garrett A. Soberalski to practice before this Court in this case with Adam Shaw to

act as local counsel. Mr. Soberalski’s application appears to be in order.

        Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

Mr. Soberalski pro hac vice is GRANTED on the condition that Mr. Soberalski

shall do his own work. This means that Mr. Soberalski must do his own writing,

sign his own pleadings, motions, and briefs, and appear and participate personally.
Counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Soberalski, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

             DATED this 26th day of February, 2020.



                                        _______________________________
                                        Kathleen L. DeSoto
                                        United States Magistrate Judge
